[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                             NOV 05, 2007
                              No. 07-12290                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                  D. C. Docket No. 03-00132-CR-01-RWS-1

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

CHESTER JAMES DOLES,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                      _________________________

                             (November 5, 2007)

Before CARNES, BARKETT and HILL, Circuit Judges.

PER CURIAM:

     E. Vaughn Dunnigan, appointed counsel for Chester James Doles in this
direct criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Doles’s conviction and sentence

are AFFIRMED.




                                          2